Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout (US 20190025588)(note Jul. 24, 2017 filing date).
Regarding independent claims 1 and 18, Osterhout discloses A display device (Fig. 94 – optics module with displayed image to user; see para. 462-464) comprising (i.e., open language for the claim, MPEP 2111.03): 
an image source (9450 – image source) for providing light carrying an image in linear domain (note that the light emitted follows a linear path between light source 9340 and image source 9450 since they face each other; also note light rays); 
a relay coupled to the image source for relaying the light provided by the image source (9452 – beam splitter; couples to lens 9330 and rest of downstream optics); and 
a image combiner (9320 - combiner) coupled to the relay for receiving and redirecting the relayed light from the holographic relay (note combined beam path from lens 9330 and environment 9362), so as to form an image in angular domain at an eyebox (see user’s eye 9310) of the display device (combiner 9320 is at an angle and sifts the beam path that originated in the linear relationship between light source 9340 and image source 9450), the image in angular domain corresponding to the image in linear domain (i.e., the image from the light source and image source is angled toward the user’s eye 9310).

    PNG
    media_image1.png
    452
    544
    media_image1.png
    Greyscale

The embodiment of Fig. 94 does not explicitly disclose the optical relay is and optical image combiner are holographic. The embodiment of Fig. 94 and the embodiment of Fig. 6 are related as see-though displays (title).
Fig. 6 teaches the use of holographic optical elements in a display (para. 232 – holographic combiner, holographic mirror) so as to achieve as much as 80% transparency with the surroundings (para. 232).

    PNG
    media_image2.png
    429
    382
    media_image2.png
    Greyscale

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use holographic combiner and relay, as taught in Fig. 6, in the Fig. 94 display so as to achieve as much as 80% transparency with the surroundings (para. 232).

Further regarding independent claim 14, all the elements set forth above in common with claims 1 and 18 are hereby incorporated, and Fig. 94-Fig. 6 combination does not explicitly disclose the elements are duplicated to serve both the right and left eyes, and mounted for a user as glasses with a frame for wearing on a user's head and the elements supported by the frame for the respective right and left eyes. 
The Osterhout Figs. are related as see-though displays (title). Fig. 147 depicts the contemplated glasses (para. 201-203 – describe how the invention is an HWC for glasses) and the display replicated for each eye (para. 163, 609-612 – left and right optics modules) with the frame supporting the structure, para. 609) so as to improve the viewing experience of the user (para. 612).

    PNG
    media_image3.png
    417
    669
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed two-module glasses with support frame, as taught in Fig. 147, in the Fig. 94-Fig. 6 display so as to improve the viewing experience of the user (para. 612).

Regarding claim 3, the combination further discloses the display device of claim 1, wherein the image source comprises: a screen; and a projector for projecting the light onto the screen to form the image in linear domain on the screen (Fig. 94:9342 - polarizer).
Regarding claim 20, the combination further discloses the method of claim 18, further comprising propagating external light through the holographic image combiner for simultaneous observation of outside environment and the image in angular domain (Fig. 94 – 9362 – outside environment).
Allowable Subject Matter
Claims 2, 4-13, 15-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

	
Regarding claim 2, the prior art does not teach or suggest “The display device of claim 1” including the specific arrangement for “wherein the holographic image combiner comprises a freeform reflective holographic element for reflecting the relayed light while propagating external light through the holographic image combiner to enable a simultaneous observation of outside environment and the image provided by the image source.” as set forth in the claimed combination(s).
Regarding claim 4, the prior art does not teach or suggest “The display device of claim 3” including the specific arrangement for “wherein the screen comprises a holographic diffuser.” as set forth in the claimed combination(s).
Regarding claim 5, the prior art does not teach or suggest “The display device of claim 1” including the specific arrangement for “wherein the holographic relay relays the light to an intermediate image surface disposed between the holographic relay and the holographic image combiner.” as set forth in the claimed combination(s).
Regarding claim 6, the prior art does not teach or suggest “The display device of claim 1” including the specific arrangement for “wherein the holographic relay comprises first and second reflective holographic optical elements.” as set forth in the claimed combination(s).
With respect to claims 7-13, these claims depend on claim 6 and are allowable at least for the reasons stated supra.
Regarding claim 15, the prior art does not teach or suggest “The near-eye display of claim 14” including the specific arrangement for “wherein each one of the first and second holographic relays comprises a pair of optically coupled reflective freeform holographic optical elements.” as set forth in the claimed combination(s).
Regarding claim 16, the prior art does not teach or suggest “The near-eye display of claim 14” including the specific arrangement for “wherein the first and second holographic image combiners each comprise a freeform holographic element configured to propagate external light therethrough while reflecting the light carrying the image in angular domain, to enable a simultaneous observation of outside environment and the image provided by the image source.” as set forth in the claimed combination(s).
With respect to claim 17, this claim depends on claim 16 and is allowable at least for the reasons stated supra.
Regarding claim 19, the prior art does not teach or suggest “The method of claim 18” including the specific arrangement for “wherein the relaying includes redirecting the diffusely reflected light by a pair of freeform holographic optical elements.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872